Citation Nr: 1738337	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  13-21 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to an initial compensable disability rating for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from March 1968 to August 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

In May 2016, this appeal was remanded to the Agency of Original Jurisdiction (AOJ) for further development.  Specifically, the appeal was remanded to afford the Veteran a new VA audiological examination.  Since the remand, the Veteran underwent a VA audiological examination in June 2016.  Thus, the Board determines that there has been compliance with the May 2016 remand directives, and further remand is not required.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that remand not required where there was substantial compliance with remand directives).  

The Veteran appeared at a Travel Board hearing before the undersigned Judge in September 2015.  A transcript of that hearing has been associated with the file.  


FINDING OF FACT

The Veteran's hearing loss was manifested by puretone thresholds, averaged over the frequencies of 1000, 2000, 3000, and 4000 Hertz (Hz), of no higher than 45 decibels (dB) for the right ear and the left ear; the Veteran's speech recognition scores were no lower than 92 percent for the right ear and no lower than 94 percent for the left ear.




CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.85 Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Assist and Notify
VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 3.159.  For the issue decided herein, VA provided adequate notice in a letter sent to the Veteran in August 2008.

The Board finds VA has satisfied its duty to assist the Veteran in the development of the claim as well.  VA has obtained all identified and available service and post-service treatment records, and the most recent VA examination afforded the Veteran in June 2016 is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).  The examiner considered the Veteran's symptoms and history and conducted puretone and Maryland CNC tests.        

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159 and that the Veteran will not be prejudiced as a result of the Board's adjudication of this claim.

Increased Rating 

The Veteran's entire history is reviewed when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  At the time of an initial rating, consideration of the appropriateness of a staged rating is also required.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Ratings for hearing loss disabilities are based on organic impairment of hearing acuity, and an examination for hearing impairment for VA purposes must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  38 C.F.R. § 4.85.  

Under 38 C.F.R. § 4.85, to evaluate the degree of disability from defective hearing, VA arrives at the proper designation by mechanical application of Table VI, which is used to determine a Roman numeral designation of I through XI for hearing impairment based on a combination of the percent of speech discrimination and the puretone threshold average.  38 C.F.R. § 4.85(b).  Table VII (Diagnostic Code 6100) is then used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  38 C.F.R. § 4.85(e).  

Table VIa is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on puretone average threshold.  38 C.F.R. § 4.85(c).  

Merits

Having reviewed the record, the Board determines that the evidence does not support a compensable rating for any period of the appeal.    

The Veteran underwent a number of audiological examinations during the appeal period.  An August 2008 private audiological examination from Head, Neck and Surgery of Kansas City, P.A. revealed puretone thresholds, in decibels, as follows:






HERTZ



1000
2000
3000
4000
Avg
RIGHT
10
20
45
75
37.5
LEFT
10
20
55
75
40

Speech recognition scores were provided, but the scores were not derived from the Maryland CNC test and are therefore not appropriate for the purpose of determining VA ratings.  See 38 C.F.R. § 4.85.

As only puretone threshold averages are available from this examination, application of Table VIa is necessary.  Mechanical application of Table VIa to the results of the August 2008 examination yield Roman numeral I for both the right ear and left ear.  Application of Table VII to Roman numeral I for both the poorer and better ear yields a 0 percent rating.

The Veteran underwent a VA audiological examination in March 2010.  The examination revealed puretone thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
Avg
RIGHT
15
15
20
40
22.5
LEFT
15
15
55
70
38.75

Speech recognition was 96 percent for the right ear and 100 percent for the left ear.

Mechanical application of Table VI to these results yield Roman numeral I for both the right ear and left ear.  Application of Table VII to Roman numeral I for both the poorer and better ear yields a 0 percent rating.

The Veteran underwent another VA audiological examination in March 2011.  The examination revealed puretone thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
Avg
RIGHT
10
20
45
65
35
LEFT
10
15
55
65
36.25
Speech recognition was 94 percent for the right ear and 96 percent for the left ear.

Mechanical application of Table VI to these results yield Roman numeral I for both the right ear and left ear.  Application of Table VII to Roman numeral I for both the poorer and better ear yields a 0 percent rating.

The Veteran underwent a VA audiological examination at Heartland-West VA Medical Center (VAMC) in June 2012.  The examination revealed puretone thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
Avg
RIGHT
10
25
55
70
40
LEFT
15
25
60
65
41

Speech recognition scores were provided, but the scores were derived pursuant to the CIDW-22 test not the Maryland CNC test.  These speech discrimination scores are therefore not appropriate for the purpose of determining VA ratings.  See 38 C.F.R. § 4.85.

Applying only puretone threshold averages, application of Table VIa is necessary.  Mechanical application of Table VIa to these results yield Roman numeral I for both the right ear and left ear.  Application of Table VII to Roman numeral I for both the poorer and better ear yields a 0 percent rating.

The Veteran underwent another VA audiological examination in June 2013.  The examination revealed puretone thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
Avg
RIGHT
10
25
50
65
37.5
LEFT
10
20
60
70
40

Speech recognition was 94 percent for both the right and left ears.

Mechanical application of Table VI to these results yield Roman numeral I for both the right ear and left ear.  Application of Table VII to Roman numeral I for both the poorer and better ear yields a 0 percent rating.

The Veteran underwent another VA audiological examination at Heartland-West VAMC in August 2015.  In the May 2016 remand, the Board determined this examination was inadequate because the VA examiner did not apply the Maryland CNC test.  See Barr v. Nicholson, 21 Vet. App. at 311-12 (holding that VA has a responsibility to ensure that an examination is adequate).  As such, the Board will not rely on the results from this examination.  

Following remand, the Veteran underwent a new VA audiological examination in June 2016.  The examination revealed puretone thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
Avg
RIGHT
15
30
60
75
45
LEFT
15
25
70
70
45

Speech recognition was 92 percent for the right ear and 94 percent for the left ear.

The VA examiner specified that the results were valid for VA rating purposes and the use of word discrimination scores were appropriate for this Veteran for both his right and left ears.    

Mechanical application of Table VI to these results yield Roman numeral I for both the right ear and left ear.  Application of Table VII to Roman numeral I for both the poorer and better ear still yields a 0 percent rating.

Given the audiological results throughout the appeal period, the Board finds that the record does not establish that a compensable rating for bilateral hearing loss is warranted.  

Consideration has also been given to assigning staged ratings.  However, the Board finds that at no time during the period in question has the disability warranted higher schedular ratings than those assigned.  Fenderson v. West, 12 Vet. App. at 119.  At no time during the appeal period did audiological examination results yield a compensable rating.  Accordingly, the Board finds that a uniform rating is warranted.  

The Board acknowledges the Veteran's statements at his September 2015 hearing and in an August 2016 correspondence that the VA examinations are not adequate to properly assess his hearing loss.  To the extent that the Veteran is asserting that his symptoms of bilateral hearing loss are not contemplated by the rating schedule, the Board finds that the record raises the issue of extraschedular consideration.

Extraschedular Rating 

The Board has considered the potential application of extraschedular consideration under 38 C.F.R. § 3.321(b)(1) for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet.App. 484 (2016). Accordingly, referral for consideration of 38 C.F.R. § 3.321(b)(1) on a collective basis is not warranted in this case.

On an individual basis, the Board has considered whether referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321(b) is required for the Veteran's bilateral hearing loss.  

Ratings shall be based as far as practicable upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2016).

The United States Court of Appeals for Veterans Claims (Court) has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  See Yancy v. McDonald, 27 Vet. App. 484 (2016); Doucette v. Shulkin, 28 Vet. App. 366 (2017) (holding that either the veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances); Sowers v. McDonald, 27 Vet. App. 472, 478 (2016) ("[t]he rating schedule must be deemed inadequate before extraschedular consideration is warranted").  

Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 116.  Third, if the first two Thun elements have been satisfied, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun, 22 Vet. App. at 116.  In other words, the first element of Thun compares a veteran's symptoms to the rating criteria, while the second element considers the resulting effects of those symptoms; if either prong is not met, then referral for extraschedular consideration is not appropriate.  Yancy, 27 Vet. App. at 494-95.

With respect to the first prong of Thun, the evidence in the instant appeal does not establish such an exceptional disability picture as to render the schedular criteria inadequate.  The schedular rating criteria for rating hearing loss provide for disability ratings based on audiometric evaluations, to include speech discrimination and pure tone testing.  Here, all the Veteran's hearing loss symptoms and described hearing impairments are contemplated by the schedular rating criteria.  The Veteran's hearing loss disability has manifested in difficulty hearing conversations in a crowded room and needing to regularly ask others to repeat themselves.  Specifically, the Veteran has indicated that he has difficulty hearing when there is background noise and that his rating does not take into account the effect of background noise.  He has also indicated that he cannot hear people when he cannot look at them and has to have customers face him.  He has indicated that these symptoms cause difficulties functioning in social and work environments.  

The schedular rating criteria specifically provide for ratings based on all levels of hearing loss in various contexts, as measured by both audiometric testing and speech recognition testing.  The ability of the Veteran to hear sounds and voices is measured and rated by an audiometric test, as this test measures different frequencies and captures high frequency hearing loss from sources including voices, music, sirens, and certain high-pitched sounds.  The ability of the Veteran to understand people and having to ask others to repeat themselves on a regular basis is rated by a speech recognition test, as this test measures conversation comprehension, words, and missed conversations.  The schedular rating criteria specifically provide for ratings based on all levels of hearing loss, including exceptional hearing patterns which were not demonstrated in this case, and as measured by both audiometric testing and speech recognition testing.  See Doucette, 28 Vet. App. 366 (holding "that the rating criteria for hearing loss contemplate the functional effects of difficulty hearing and understanding speech").  

The decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIa were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  The regulatory history of 38 C.F.R. §§ 4.85 and 4.86 includes revisions, effective June 10, 1999.  See 64 Fed. Reg. 25,202 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that, when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIa were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17,295 (Apr. 12, 1994).

The inherent purpose of the schedular rating criteria is to determine, as far as practicable, the severity of functional impact resulting from a service-connected disability, including any resultant occupational and social impairment, and therefore contemplates the Veteran's difficulties functioning in a social environment due to hearing loss.  Accordingly, the Board finds that the Veteran's reported hearing-related difficulties are factors contemplated in the regulations and schedular rating criteria.  See also Doucette, 28 Vet. App. 366 (holding that "the rating criteria for hearing loss contemplate the functional effects of decreased hearing and difficulty understanding speech in an everyday work environment, as these are precisely the effects that VA's audiometric tests are designed to measure . . . an inability to hear or understand speech or to hear other sounds in various contexts . . . are contemplated by the schedular rating criteria"). 

As the threshold issue is not applicable, the criteria for referral for an assignment of an extraschedular rating of the disability are not met.  38 C.F.R. § 3.321 (b)(1).  As such, referral for extraschedular consideration is not warranted.


ORDER

Entitlement to an initial compensable rating for bilateral hearing loss is denied.  






______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


